Exhibit 10.2

VIASPACE INC.
2005 NON-EMPLOYEE DIRECTOR OPTION PROGRAM

ARTICLE I
ESTABLISHMENT AND PURPOSE OF THE PROGRAM

1.01 Establishment of Program

The VIASPACE Inc. 2005 Non-Employee Director Option Program (the “Program”) is
adopted pursuant to the VIASPACE Inc. 2005 Stock Incentive Plan (the “Plan”)
and, in addition to the terms and conditions set forth below, is subject to the
provisions of the Plan.

1.02 Purpose of Program

The purpose of the Program is to enhance the ability of the Company to attract
and retain directors who are not Employees (“Non-Employee Directors”) through a
program of automatic Option grants.

1.03 Effective Date of the Program

The Program is effective as of October 20, 2005 (the “Effective Date”).

ARTICLE II
DEFINITIONS

Capitalized terms in this Program, unless otherwise defined herein, have the
meaning given to them in the Plan.

ARTICLE III
OPTION TERMS

3.01 Date of Grant and Number of Shares

A Non-Qualified Stock Option to purchase 125,000 shares of Common Stock shall be
granted (the “Initial Grant”) to each Non-Employee Director, such Initial Grant
to be made (a) to the then-existing Non-Employee Directors upon the Effective
Date and (b) to other Non-Employee Directors elected or appointed to the Board
after the Effective Date upon the date each such Non-Employee Director first
becomes a Non-Employee Director.
In addition, on the first business day of each fiscal year, commencing with the
fiscal year beginning January 1, 2006, each Non-Employee Director who continues
as a Non-Employee Director following such annual meeting shall be granted a
Non-Qualified Stock Option to purchase 50,000 shares of Common Stock (a
“Subsequent Grant”); provided that no Subsequent Grant shall be made to any
Non-Employee Director who has not served as a director of the Company, as of the
time of such annual meeting, for at least six (6) months. Each such Subsequent
Grant shall be made on the date of the annual stockholders’ meeting in question.

3.02 Vesting

Each Option under the Program shall vest and become exercisable as to
one-quarter (1/4) of the shares of Common Stock subject to the Option at the end
of the first full fiscal quarter for which the Non-Employee Director served as a
director of the Company and an additional one-quarter (1/4) of the shares of
Common Stock subject to the Option shall vest at the end of each subsequent full
fiscal quarter for which the Non-Employee Director served as a director of the
Company thereafter, such that the Option will be fully exercisable four full
fiscal quarters after its date of grant.

3.03 Exercise Price

The exercise price per share of Common Stock of each Initial Grant and
Subsequent Grant shall be one hundred percent (100%) of the Fair Market Value
per Share on the date of grant.

3.04 Corporate Transaction/Change in Control

(a) In the event of a Corporate Transaction, each Option which is at the time
outstanding under the Program automatically shall become fully vested and
exercisable immediately prior to the effective date of such Corporate
Transaction. Effective upon the consummation of the Corporate Transaction, all
outstanding Options under the Program shall terminate. However, all such Options
shall not terminate if the Options are, in connection with the Corporate
Transaction, assumed by the successor corporation or Parent thereof.

(b) In the event of a Change in Control (other than a Change in Control which
also is a Corporate Transaction), each Option which is at the time outstanding
under the Program automatically shall become fully vested and exercisable,
immediately prior to the specified effective date of such Change in Control.
Each such Option shall remain so exercisable until the expiration or sooner
termination of the applicable Option term.

3.05 Other Terms

The Administrator shall determine the remaining terms and conditions of the
Options awarded under the Program.

